Citation Nr: 0909073	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to 
his active military service, and there was no evidence of 
hearing loss within one year of discharge from service.

2.  The Veteran's headaches are not related to his active 
military service.

3.  The Veteran's hypertension is not related to his active 
military service, and there was no evidence of hypertension 
within one year of discharge from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
the Veteran's active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Headaches were not incurred or aggravated by the 
Veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303 (2008).

3.  Hypertension was not incurred or aggravated by the 
Veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss and hypertension, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss

The Veteran asserts that he has hearing loss as a result of 
noise exposure from artillery training and working as a crane 
operator during service.

On the Veteran's induction examination in January 1960, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
0
LEFT
10
10
10
-
15

On the Veteran's separation examination in March 1962, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
-5
LEFT
5
10
10
-
5

The service treatment records also indicate that the 
Veteran's ears were "plugged up" in August 1960.  The 
treatment provider diagnosed bilateral otitis media-in other 
words, a middle ear infection.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from service.  There are no post-
service treatment records until June 2006.  This was 
approximately 44 years after the Veteran's April 1962 
discharge.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2008).  

In June 2006, an audiologist at The Hearing Clinic, Inc., 
diagnosed the Veteran with a mild high frequency 
sensorineural hearing loss in the right ear and a moderate 
high frequency sensorineural hearing loss in the left ear.  
The evaluation narrative did not list auditory thresholds for 
each frequency but noted a 32.50 decibel average in the right 
ear and 51.25 decibel average in the left ear; an audiograph 
was attached to the narrative report.  Maximum word 
recognition scores were reported as 92 percent in the right 
ear and 88 percent in the left ear; the attached report 
contains reference to "Maryland CNC."

On the VA audiological evaluation in January 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
30
LEFT
25
20
45
60
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 in the left ear.

The Veteran meets the VA requirements for a current diagnosis 
of hearing impairment, as defined in 38 C.F.R. § 3.385.  
Although the VA test results in January 2007 do not meet the 
definition for hearing loss in the right ear, the June 2006 
report includes Maryland CNC word recognition of 92 percent 
for the right ear, which would meet the definition of hearing 
loss disability.  The VA speech test results, as well as the 
audiometric test results, meet the definition of hearing loss 
disability for the left ear.

The medical evidence of record preponderates against a causal 
connection between the Veteran's current hearing loss and his 
active military service.  The audiologist at The Hearing 
Clinic, Inc., opined that it was quite likely that noise 
exposure in service led to the beginning of the Veteran's 
hearing loss.  However, the audiologist did not have the 
benefit of reviewing the Veteran's service treatment records, 
which showed normal hearing at separation from service.  The 
June 2007 VA examiner, who did review the Veteran's claims 
file, opined that it was less likely than not that the 
Veteran's hearing loss was caused by or the result of noise 
exposure during service because evaluation at the time of 
discharge showed hearing within normal limits for both ears.  
The VA examiner explained that a normal audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  The VA examiner further 
commented that civilian noise exposure and presbycusis (i.e. 
age-related hearing loss) may be contributing factors.  

There was a considerable length of time between the Veteran's 
separation from service and his treatment for hearing loss.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Given the length of time 
between the Veteran's separation from military service and 
his treatment for hearing loss, the record is against finding 
a continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Service connection for bilateral 
hearing loss is denied.

Headaches

Service treatment records are negative for complaints, 
diagnosis, or treatment of headaches. 

On the Veteran's August 2006 formal claim form (VA Form 21-
526), the Veteran indicated that he was never treated for 
headaches.  A June 1997 cardiology consultation from Chase 
County Community hospital notes that the Veteran has been 
treated for headaches for many years.  This history further 
notes that treatment of the Veteran's hypertension has led to 
successful relief of the headache problems at that time.  
Prior to this report, a January 1997 emergency room 
evaluation assessed the Veteran's headaches as possibly 
secondary to hypertension, anxiety, or sleep deprivation. 

The record contains no evidence linking headaches with active 
military service.  There is no evidence of headaches in 
service, and the only post-service treatment records link 
headaches with hypertension, anxiety or sleep deprivation.  
With such a lack of evidence, service connection must be 
denied.

Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  For purposes of rating under this section, the 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Service treatment records are negative for hypertension.  The 
January 1960 induction examination indicates sitting blood 
pressure to be 152/84 and recumbent blood pressure to be 
142/78.  The March 1962 separation examination recorded 
sitting blood pressure at 122/80.

There is a current diagnosis of hypertension.  A February 
2006 VA clinic note indicated a blood pressure of 140/66, and 
noted the blood pressure had been "running 130/75" and that 
the hypertension has been controlled at home.  The earliest 
record of hypertension consists of a January 1997 report from 
Chase County Community Hospital.  It indicates an initial 
blood pressure of 178/98.  After being given two doses of 
sublingual Procardia, the blood pressure lowered to 140/96.  
The Veteran was instructed to increase his dosage of 
DynaCirc.

With no evidence of hypertension within one year of discharge 
and no evidence linking hypertension to service, the claim 
for service connection must be denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2006 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The November 2006 letter also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records, VA treatment records, and private treatment records.  
A VA audiological examination was conducted.  No VA 
examinations for the headaches or hypertension claims were 
necessary because there was no evidence of disease or injury 
in service.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for headaches.

Entitlement to service connection for hypertension.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


